Name: Commission Regulation (EC) No 546/2001 of 20 March 2001 amending Regulation (EC) No 180/2001 derogating from the rules for the application of Council Regulation (EC) No 1251/1999 with regard to set-aside as a result of the adverse weather conditions in some Community regions
 Type: Regulation
 Subject Matter: plant product;  natural environment;  cultivation of agricultural land;  agricultural structures and production
 Date Published: nan

 Avis juridique important|32001R0546Commission Regulation (EC) No 546/2001 of 20 March 2001 amending Regulation (EC) No 180/2001 derogating from the rules for the application of Council Regulation (EC) No 1251/1999 with regard to set-aside as a result of the adverse weather conditions in some Community regions Official Journal L 081 , 21/03/2001 P. 0022 - 0022Commission Regulation (EC) No 546/2001of 20 March 2001amending Regulation (EC) No 180/2001 derogating from the rules for the application of Council Regulation (EC) No 1251/1999 with regard to set-aside as a result of the adverse weather conditions in some Community regionsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1251/1999 of 17 May 1999 establishing a support system for producers of certain arable crops(1), as last amended by Regulation (EC) No 1672/2000(2), and in particular Article 9 thereof,Whereas:(1) Eligibility for the area aid under the general scheme referred to in Article 2(3) of Regulation (EC) No 1251/1999 is subject to an obligation to set land aside.(2) The detailed rules of application fixed by Commission Regulation (EC) No 2316/1999(3), as last amended by Regulation (EC) No 2860/2000(4), stipulate that the set-aside period must begin no later than 15 January and that no agricultural production is authorised on the land set aside.(3) As a result of adverse weather conditions, Commission Regulation (EC) No 180/2001(5) derogating from Regulation (EC) No 2316/1999 authorises producers to harvest certain crops no later than 28 February 2001 and to harvest potatoes and beet no later than 31 March 2001, without this affecting recognition of the lands in question as properly set aside, provided that they prove that the applicable conditions have been complied with.(4) In view of the persistent rain in some Community regions, this derogation until 31 March should be extended to all crops which should normally be harvested before the beginning of January.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The second indent of Article 1 of Regulation (EC) No 180/2001 is replaced by:"- harvesting, where done, was done no later than 31 March 2001,".Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 15 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 March 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 1.(2) OJ L 193, 29.7.2000, p. 13.(3) OJ L 280, 30.10.1999, p. 43.(4) OJ L 332, 28.12.2000, p. 63.(5) OJ L 27, 30.1.2001, p. 15.